         Case 2:20-cr-00065-EEF-KWR Document 295 Filed 07/26/21 Page 1 of 4




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                                                                  CRIMINAL
                                                                                          ACTION

VERSUS                                                                                    NO. 20-65

ASHTON J. RYAN JR.                                                                        SECTION "L"(4)
WILLIAM J. BURNELL
ROBERT CALLOWAY
FRANK J. ADOLPH
FRED V. BEEBE


                                           ORDER AND REASONS

           Before the Court is a motion to dismiss the indictment and stay further proceedings due to

jury selection violations filed by Defendant Robert B. Calloway and adopted by his co-defendants

Ashton J. Ryan, William J. Burnell, Frank J. Adolf, and Fred V. Beebe. R. Doc. 62. 1 The

government opposes the motion. R. Doc. 93. Having considered the parties’ arguments and

applicable law, and for the reasons set forth by Judge Ashe his June 2, 2021 Order and Reasons in

Criminal Action Number 16-32, United States v. Age, the Court now DENIES the motion.

      I. BACKGROUND

           In July 2020, a federal grand jury in the Eastern District of Louisiana charged Defendants

Ryan, Burnell, Calloway, and Adolph in a 46-count Indictment with conspiracy to defraud First

NBC Bank, bank fraud, and false entries in bank records. R. Doc. 1. In January 2021, the grand

jury charged Defendants Ryan, Burnell, Calloway, Adolph, and Beebe in a 49-count Superseding




1
    See also R. Docs. 63, 66, 76, and 95 (motions by co-defendants to adopt Calloway’s motion).
         Case 2:20-cr-00065-EEF-KWR Document 295 Filed 07/26/21 Page 2 of 4




Indictment. R. Doc. 65. The defendants’ trial is scheduled to begin on March 15, 2022. R. Doc.

49.

      II. PRESENT MOTION

           The defendants, joining other defendants in other Sections of this Court, now move to

dismiss the Superseding Indictment due to alleged improprieties in the jury selection process

utilized by this Court. In particular, defendants challenge the constitutionality of the jury selection

method under the Sixth Amendment and allege that the district has failed to comply with Jury

Service and Selection Act (JSSA). R. Doc. 62. In their motions, the defendants rely on arguments

advanced by Louis Age, Jr. and his co-defendants in United States v. Age before another Section

of this Court. See R. Doc. 483-1 in Criminal Action No. 16-32. The defendants do not provide any

of their own legal analysis or statistical data, except for Mr. Calloway, who cites information about

the composition of a single grand jury. R. Doc 62 at 2; see United States v. Williams, 264 F.3d

561, 568 (5th Cir. 2001) (holding that evidence related to the composition of two venire panels

was too small a sample and thus was “not relevant” to the fair cross-section analysis).

           Mr. Age argued that statistical disparities regarding African Americans citizens in the

qualified jury wheel from which the grand jury venire was selected demonstrate that there was a

violation of the Sixth Amendment’s fair-cross section guarantee and a substantial failure to comply

with the JSSA. 2 Specifically, Mr. Age contended the jury selection method used in the Eastern

District of Louisiana is not random and instead systematically results in the underrepresentation

of black perspective jurors. 3 In a thorough and well-reasoned 33-page opinion, Judge Ashe

determined that these contentions were unfounded and, therefore, denied the defendants’ motion

to quash the indictment.


2
    R. Doc. 483 in Criminal Action No. 16-32.
3
    Id. at 12.
       Case 2:20-cr-00065-EEF-KWR Document 295 Filed 07/26/21 Page 3 of 4




    III. LAW & ANALYSIS

        Defendants asked the Court “to defer ruling on this Motion until Judge Ashe rules upon

the substantial compliance or noncompliance of the jury selection plan with the JSSA, based upon

the facts and evidence to be developed in United States v. Age, et al., No. 2:16-cr-32.” R. Doc. 62

at 1. The Court has done so and hereby incorporates by reference the entirety of Judge Ashe’s June

2, 2021 Order and Reasons, including the analysis of the jury selection challenge presented, the

evidentiary record 4 presented by the parties and produced by the Clerk of Court, and the conclusion

and supporting reasons that the defendants have not carried their burden of demonstrating a Sixth

Amendment violation in the jury-selection process used to convene the grand jury or a prima facie

JSSA violation.5

        The Court has considered the Sixth Amendment fair-cross-section guarantee and the

mandate of the JSSA and reviewed the June 2, 2021 Order and Reasons, the relevant portions of

the record, and the parties’ briefs and wholly concurs with the conclusion that “there is no evidence

that they were any improprieties in the selection process or that jurors have been selected in a non-

random manner.” Id. at 32. To start, the defendants conceded that the master wheel jury wheel,

derived from the district’s voter rolls, “had a racial makeup consistent with that of the district.” Id.

at 17. As for the qualified jury wheel, the defendants’ argument that an 11.84% absolute disparity

is unacceptable simply fails as a matter of law in the Fifth Circuit. Id. at 21-22. Moreover, the

Court underscores that unreturned juror questionnaires play a significant role here. Id. The Court

is persuaded by the reasoning that this external factor cannot result in systematic exclusion because

“the failure to respond…is the result of individual choice, and not a problem inherent in the



4
  Notably, the statistical evidence and analysis presented by the parties and produced by the Clerk were “remarkably
similar” and “contained no real conflicts.” R. Doc. 529 at 2 n. 5.
5
  R. Doc. 529 in Criminal Action No. 16-32.
      Case 2:20-cr-00065-EEF-KWR Document 295 Filed 07/26/21 Page 4 of 4




particular jury-selection process utilized.” Id. at 25. Lastly, the Court emphasizes that challenged-

jury selection process employed in the Eastern District of Louisiana is facially neutral, which

“renders systemic exclusion unlikely” in any case. Id. at 24-26.

   IV. CONCLUSION

       Accordingly, and for the reasons provided in the opinion incorporated by reference and

filed into the record here as an exhibit to this Order and Reasons,

       IT IS ORDERED that the motion to dismiss the indictment, R. Doc. 62, is hereby

DENIED.

       New Orleans, Louisiana, this 26th day of July, 2021.




                                                            UNITED STATES DISTRICT JUDGE
